 Case 4:18-cv-00519-ALM Document 11 Filed 10/17/18 Page 1 of 2 PageID #: 491




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION



WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                  Case No. 4:18-cv-00519-ALM

                Plaintiffs,
                                                      JURY TRIAL DEMANDED
        v.

BANK OF AMERICA CORPORATION,

                Defendant.



                                   NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the following attorney hereby enters his appearance in this

matter as additional counsel of record for Defendant Bank of America Corporation, and consents

to electronic service of all papers in this action.

                                        Neema Jalali
                                        California Bar No. 245424
                                        GIBSON, DUNN & CRUTCHER LLP
                                        555 Mission Street
                                        San Francisco, CA 94105
                                        Telephone: (415) 393-8224
                                        Facsimile: (415) 374-8436
                                        njalali@gibsondunn.com
Case 4:18-cv-00519-ALM Document 11 Filed 10/17/18 Page 2 of 2 PageID #: 492




Dated: October 17, 2018                        Respectfully submitted,

                                         By: /s/ Neema Jalali
                                             Mark Reiter
                                             Lead Counsel
                                             State Bar No. 16759900
                                             mreiter@gibsondunn.com
                                             GIBSON, DUNN & CRUTCHER LLP
                                             2100 McKinney Avenue, Suite 1100
                                             Dallas, Texas 75201-6912
                                             Telephone: 214.698.3360
                                             Facsimile: 214.571.2907

                                               Neema Jalali
                                               California State Bar No. 245424
                                               njalali@gibsondunn.com
                                               GIBSON, DUNN & CRUTCHER LLP
                                               555 Mission Street
                                               San Francisco, CA 94105-0921
                                               Tel: 415.393-8224
                                               Fax: 415. 374-8436
                                               Attorney for Bank of America Corporation


                               CERTIFICATE OF SERVICE

       I hereby certify that on October 17, 2018, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

CM/ECF participants in this case.

                                              /s/ Neema Jalali
                                              Neema Jalali
